Title: To James Madison from George W. Erving, 20 November 1807
From: Erving, George W.
To: Madison, James



No. 35.Duplicate.
Sir,
Madrid November 20th. 1807.

I had the honor to write to you on the 29th. October by original & duplicates via Barcelona.  In that letter I mentioned rather particularly the state of affairs between France & Portugal, concluding that there existed very little probability of an amicable adjustment of them: All the subsequent proceedings have tended to confirm that belief; yet it would appear that the Court of Lisbon still hope by entire submission to preserve at least its existence.  It was influenced however less by this hope, than by the unpopularity of its projected embarkation for the Brasils the strong Representations made against it by the most influential of the nobility: & some apprehension of a forcible resistance to it on the part of the people, to abandon that plan: it has now resorted to such further means as yet remain in its power of satisfying the Government of France; whatever may be left of English property is sequestered; the greatest exertions are making to fortify its harbour & to resist an attack on the part of the English; a special Ambassador is appointed to go to Paris, & even Envoys are sent to the head quarters of Genl. Junot at Salamanca, with a view to retard his movements: But it is very doubtful whether the Ambassador destined for Paris will be permitted to pass the frontier: Junot, so far from retarding his movements, has lately advanced by forced marches, & it is not doubted but that at this moment the french troops are actually in Portugal: Marshall Augereau, who was to have commanded this expedition, has returned from  to Paris, & Junot is  Commander in chief.
A short time since the Emperor intimated to this Government that he should require but little assistance from Spain, & that she might therefore withdraw all her troops, except about 10,000: the greater part of the garrison of Madrid has therefore returned, & the other troops to their several stations; so that there now remain in the field scarcely more than 12,000 Spanish: nevertheless, on the 12th. Inst., this government thought proper to issue an order for drawing out the quintas, (militia,) which measure is carrying into execution with great activity.  The Prince of Peace, about the same time, received an invitation to attend the army of Genl. Junot, not to command in chief; (if the Spanish force is doubtful,) he has concluded not to go, unless the King himself should think proper to take the field, of which there is not now any expectation.  The place of the Spanish troops recalled, has been supplied by French; the army of observation of the Pyrenees is filled up by fresh draughts from France, & will thus continue to be furnished with such numbers, as it may be necessary to draw from thence for the service of Spain.  The last courier from Portugal brought information that the Russian fleet, consisting of 7. ships of the line & 2. frigates, 48. days from Corfu, had entered the Tagus; it is said to have suffered by bad weather, & certainly must have had none but head winds, or have been very curiously navigated not to have got further on its voyage; since it passed Cadiz 20. days before its arrival at Lisbon.  This arrival gives scope to various conjectures; some pretend that if it had not received orders from the Emperor of Russia to enter Lisbon, it would have taken shelter at Cadiz from the storms & head winds it encountered; and if it has such orders, the Court of Petersburg must intend to act in favor of Portugal; in fine, to fulfil the stipulations of its treaty with that Country; & if so, that her independance is secure: others again imagine that if it has gone to Lisbon by order, yet its plan must be to act in concert with France.  The probability however seems to be that the arrival is merely accidental; for if Lisbon had been its original destination, it would have arrived sooner: some part of the time elapsed since it passed Cadiz, must have been employed in attempting to go towards the channel.  The concern which Russia may take in the affairs of Portugal grounded upon the existing Treaty, was doubtless considered & provided for by the Emperor of France, previous to his undertaking this expedition; if Russia be disposed to protect Portugal, this can only be done by intermediation or by a war commenced in another quarter, but not by 7. or 8. ships in the Tagus, which also if they attempt to act hostilely, will run great risque of falling into the hands of the French.  If Russia has delivered Portugal over, or should leave it to its fate, may not additional reasons be derived from thence to conclude that she considers herself on the point of a rupture with England?
As some very interesting domestick transactions at this Court, which have lately occurred, are of a nature to produce important political consequences, & will probably ultimately operate very essential changes in the exterior relations of Spain, it may be proper that I should state them to you at large.  It seems that the King had been led to believe his Eldest son the Prince of Asturias, to be engaged in a conspiracy against his Government; to have formed a plan for dethroning him, which went even to the extent of taking away his life.  On the 26th. of October, he therefore questioned the Prince in private, & not being satisfied with his replies, on the 27th. he caused all the Prince’s papers to be seized & examined; amongst these were found some which encouraged his Majesty’s apprehensions,  particularly a sort of cypher.  On the 29th. a sufficient quantity of guards having been previously posted, the King in person went to his son’s appartments, & placed him in arrest; at the same time every officer of his household, his Mayordomo, chamberlains, Equerries, Valets de Chambre & even all the inferior Servants, down to the very lowest, were also arrested; these latter were confined in the common jails, but the former each in a seperate cell of the Escurial.  Orders were also dispatched daily during the Prince’s confinement, for the apprehension of various individuals in Madrid & in the Provinces, all supposed to be implicated in the conspiracy: amongst these are many persons of great note, particularly the Duke of Infantado, & the Duke of St. Carlos, Vice-Roy of Navarre, lately Major-domo to the King.  A Prebend of Toledo, who was formerly the Prince’s tutor, was also arrested, & said to be the most guilty.  On the Prince’s arrest, the King sent for the President of the Council of Castile, six Councillors of that body, & the Minister of grace & justice, to examine into the affair.  The result of this first proceeding was the decree of Octr. 30th. (herewith inclosed.)  The persons summoned, proceeded to the examination of the Prince, but it is believed that he absolutely refused answering any questions, or to give any explanations, & that he treated the attempt to examine him with great indignation & resentment: this course he must be presumed to have founded upon his exemption as sworn Prince of Asturias, from any jurisdiction whatever but that of the Cortes.  Whatever may have been his first determination, or whatever his rights, he was afterwards induced to relax, & on the 1st. Inst. submitted to give explanations of the questionable matter, & to answer interrogatories: but here the expectations of his judges were disappointed; it seems that he acknowledged having given encouragement to plans for effecting a change in the administration of the government; these, as it is supposed, were particularly levelled at the influence of the Prince of Peace; but the King was convinced that nothing had been contemplated in those plans, against his own life, or even the security of his Crown.  The Prince however was still held in confinement; during the remaining period of which it is not particularly known what was done; those who are disposed to judge most favorably, doubt not but that both the Queen & the Prince of Peace were employed in disposing his Majesty’s mind to forgiveness of his son’s errors; but there are many others of a quite contrary opinion.  Be this as it may, on the 5th. Inst. the Prince & all his household, with the exception of three or four, were put at liberty; and on the 5th. also appeared the decree of pardon; a copy of which is inclosed.  By this it is very evident that the only fault of the Prince is having concealed from his father something which he might have communicated to him; consequently it will be inferred that his pleas were very far from being of the atrocious nature first apprehended: Yet, at the same time a "te Deum" was ordered to be sung in the churches for his Majesty’s delivery from the danger to which he had been exposed: Many other persons have also since been arrested, & particularly some who belonged to the late Princess of Asturia’s household.  Upon the letters from the Prince of Asturias to his Father & Mother, as inserted in the last decree, there is but one opinion: it cannot with propriety be said, nor indeed is there any reason, except their extreme feebleness, for saying that he is not the author of them; and yet it is scarcely conceivable that they should have been the bonâ fide production of any man 23 years old.  He has at least very much disappointed the expectations of those, who without thinking highly of his talents, had counted upon the firmness of his character; not only in that he abandoned the dignified determination which he first took as to the mode of vindicating his innocence & his rights, but as he has exposed the names of those with whom he has been connected by friendship or correspondence; amongst them some of the most estimable characters, & also men, in the opinions of all who know them, incapable of harboring any treasonable intentions, such as the Dukes of Infantado & St. Carlos: that these or some of them have been arrested merely on suspicions so founded, cannot be doubted, if what I have learnt from the Prince of Peace is to be relied on, & there is not the least reason to question his authority on this point.  I was at the Escurial during the greater part of these proceedings, having gone thither on the 1st. Inst. to attend the gala days of the 4th. & 12th.  On the 10th. I waited upon the Prince Admiral, & congratulated him on his recovery from a short illness which he had had; he said, that he had however left Madrid earlier than he should have done, but for his earnestness to do what lay in his power to reconcile the King & the Prince of Asturias; & that it had been a very difficult task, for the King was most highly irritated: I complimented him on the success of his laudable undertaking; he said that the affair was not yet terminated; as to the Prince, it would be seen how he would conduct himself in future; as to the others, the cause would be prosecuted.  I then inquired into the nature of their supposed crimes, & particularly as to the part which the Chanoine of Toledo had in them: he described the plan in general terms, to be a total overthrow of the government, but avoided any detail: as to the Chanoine, he gave me a particular history of his life, shewing that he was a very immoral & dangerous man; and said that he was the root of the whole evil; that it was he who formed the projects in question, & delivered them to the Prince.  I asked whether & how that was ascertained; he said, by the confession of the Prince himself; "then nothing was found in the hand writing of the Priest".  He said no, the Prince had burnt every paper written by others, & preserved only the copies of them written by himself, but that he had exposed to the King all the authors of them.  Thus the Prince of Asturias has lost in some considerable degree the popularity which he before had; yet the Prince of Peace has not gained the credit which his apparent loyalty in these proceedings seemed to entitle him to.
Having intimated that this affair may probably produce important political consequences, it is proper that I should state such circumstances as may tend to justify the conjecture.  There is reason to believe that on the examination of the Prince’s papers, some communications with the Government of France were found, or some evidence of such communications having taken place either on the whole or part of the plans in question, or on some other of the interests of the Prince of Asturias, (and particularly on the occasion of a marriage with a princess of Portugal, some time since proposed to him,) in which he deemed the intermediation or support of France useful to him: To this discovery has been attributed, in a great degree, the quick accommodation made with the Prince.  Certainly the conduct & language of the French Embassador at that time tended in the opinion of all his colleagues to confirm this beleif  From one of these a particular friend of the Prince of Peace I learn that the Prince of P. was now fully assured of the intention of the Emperor to destroy him that he is determined to take precautions made necessary by such a design and to oppose the  of Spain to it  This only will account for the calling out the militia as before mentioned; the refusal to admit the Prince to the command of the army, the reduction of the spanish quota, the augmentation of the french force, & the preparations making at Bayonne for still augmenting it; the late invitation to the Prince to attend the army, & his refusal all these circumstances  an expectation that a serious rupture between the two is not far removed  The behaviour of the King & Queen  by everybody at the gala of the 12th instant by which these studiously manifested their confidence in him by the most friendly and familiar reception seen  intended as an open declaration that they will not abandon him.
Upon these grounds I conclude that a crisis is approaching which will certainly produce a very essential change in the  if it does not entirely subvert the Reigning dynasty it will destroy the independence of the country diminish its territory its Power and its Political importance and consequently give a new face to its exterior relations. I have the honor to be, Sir, With the most perfect Respect & Consideration, Your very obt. Servant, 

George W Erving


Postscript.  23rd. November.
Yesterday a Courier arrived from Paris, bringing a formal proposal which has been made thro’ the Spanish Ambassador there, for a marriage between the Prince of Asturias & Mademoiselle Tascher de la Pagarie, _ _ _ _ niece of the Empress. _ _ _ _ _ _ _ _ _ _ _ _ _ She was born in Martinique, & is the daughter of the brother of _ _ _ _ the Empress_ _ _ _ _ _ _ _ _ _ _ _  The offer _ _ _ has been accepted; it is therefore probable that the young lady will be adopted into the imperial family, be made a princess & that the marriage will take place as soon as these ceremonies will admit of.
The Emperor has left Paris, as is said, for Italy: We also hear, that subsequent to his departure the Prince of Benevento was arrested for holding correspondence with some persons in England, respecting money transactions; but this last circumstance is not stated on authority entirely to be relied on.  An English fleet has appeared off the Tagus; the last accounts from Lisbon also say, that the British Government has declared all the coast of Europe from the Baltic to the Adriatic (except Portugal,) in a state of blockade; and that the fleet lately arrived has orders not to suffer ships of war either to sail from or to enter Lisbon.


G. W. E.


In the original of this letter I have made an Error in the genealogy of Mdmse Tascher; upon better information I find that she is in fact the niece of the Empress as above stated.


G. W. E.

